Citation Nr: 0322827	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  98-11 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUES

1.  Entitlement to an increased evaluation for a thoracic 
spine disorder, characterized as chronic pain of thoracic 
paraspinal muscles due to scoliosis at T2-5, currently 
evaluated 10 percent disabling.

2.  Entitlement to service connection for degenerative disc 
disease of the cervical and lumbar spine due to the thoracic 
spine disorder.

3.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

Phillip L. Krejci



INTRODUCTION

The veteran had active service from December 1983 to January 
1987.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 1996 decision by the San Diego, California, 
Regional Office (RO).

The veteran testified at a July 2002 hearing convened by the 
undersigned, the member of the Board designated by the 
Chairman to conduct the hearing and make the final decision 
in this case.



REMAND

Unfortunately, the Board is unable to adjudicate any of these 
claims at this time.  In October 2002, the Board reviewed the 
evidence of record, determined that further evidentiary 
development was warranted, and undertook same pursuant to 
38 C.F.R. § 19.9.  As a result, evidence, consisting of 
Social Security Administration records, the veteran's VA 
vocational-rehabilitation file, and VA treatment records and 
examination reports, has been added to the file.

The aforementioned regulation, 38 C.F.R. § 19.9, was recently 
invalidated, and the Board was thereby stripped of the 
jurisdiction the regulation conferred on the Board, i.e., to 
adjudicate claims on the basis of evidence developed by the 
Board but not reviewed by the RO.  See Disabled Am. Veterans 
v. Sec'y. of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  In the absence of 38 C.F.R. § 19.9, the Board cannot 
consider evidence in the first instance, and the evidence 
added to the file as a result of Board development must be 
reviewed by the RO before it is reviewed by the Board.  
38 U.S.C.A. § 7104(a); Disabled Am. Veterans.  Thus, this 
case must be remanded for that review.

The Board notes that the veteran's Notice of Disagreement was 
received in June 1997.  The RO issued a Statement of the Case 
in July 1997, but it is not entirely clear that the veteran 
received it because the envelope is in the file stamped 
"Address Unknown Return to Sender."  During this time 
frame, the veteran had changed addresses.  The RO appears to 
have been aware of this fact, and there is a notation that 
another Statement of the Case would be mailed to the veteran.  
If benefits sought on appeal are not granted on remand, the 
RO must send the veteran a copy of the July 1997 Statement of 
the Case, as well as a Supplemental Statement of the Case 
(SSOC).

Accordingly, the case is REMANDED to the RO for the 
following:

The RO must review all of the evidence of 
record and, if the benefits sought on 
appeal remain denied, provide a copy of 
the July 1997 Statement of the Case, and 
issue an SSOC in accord with 38 C.F.R. 
§§ 19.31 and 19.38.  If the RO issues an 
SSOC, it must meet the requirements for 
an SOC set out in 38 C.F.R. § 19.29, and 
must otherwise reflect consideration of 
all of the evidence and applicable 
provisions of law including VCAA, and the 
veteran and his representative must be 
afforded an opportunity to respond to it.


The veteran has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes), and the 
VBA Adjudication Procedure Manual, M21-1, Part IV, paragraphs 
8.44-8.45 and 38.02-38.03.




____________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision by the 
Board is appealable to the Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a decision by the Board on the merits 
of the appeal.  38 C.F.R. § 20.1100(b) (2002).


